Exhibit 10.2




FOURTH AMENDMENT TO RIGHTS AGREEMENT

This Fourth Amendment to Rights Agreement (the “Amendment”), dated effective as
of April ___, 2013, is made between ARI Network Services, Inc., a Wisconsin
corporation (the “Company”), and American Stock Transfer & Trust Company, LLC
(“AST”), to the Rights Agreement between the Company and AST, dated as of August
7, 2003, as amended (the “Rights Agreement”).

WITNESSETH

WHEREAS, the Company and AST previously entered into the Rights Agreement,
pursuant to which AST was appointed to serve as the Rights Agent; and

WHEREAS, pursuant to Section 27 of the Rights Agreement, under circumstances set
forth therein, (i) the Company may in its sole and absolute discretion
supplement or amend any provision of the Rights Agreement without the approval
of any holders of Rights or Common Shares, and (ii) upon the delivery of a
certificate from an appropriate officer of the Company which states that the
proposed supplement or amendment is in compliance with the terms of Section 27
of the Rights Agreement, the Rights Agent shall execute such supplement or
amendment; and

WHEREAS, the Board of Directors has determined that it is in the best interests
of the Company and its shareholders to amend the Rights Plan to permit certain
institutional holders of Common Shares to acquire additional Common Shares such
that they would be deemed to beneficially own 10% or more, but less than 19.99%,
of the number of Common Shares then outstanding.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth, the parties hereby agree as follows:

Section 1.

Direction to Rights Agent.  The Company hereby directs AST, in its capacity as
Rights Agent and in accordance with the terms of Section 27 of the Rights
Agreement, to execute this Amendment.

Section 2.

Certification of Appropriate Officer.  The undersigned officer of the Company,
being duly authorized on behalf of the Company, hereby certifies on behalf of
the Company to AST that (a) he is an “appropriate officer” as such term is used
in Section 27 of the Rights Agreement, and (b) this Amendment is in compliance
with Section 27 of the Rights Agreement.

Section 3.

Amendments of Rights Agreement.

(a)

Section 1.

The Rights Agreement is hereby amended by adding the following defined terms to
Section 1 of the Rights Agreement:

(jj)

“Institutional Investors” shall mean (i) Wynnefield Partners Small Cap Value,
LP, (ii) Wynnefield Partners Small Cap Value, LP I, (iii) Wynnefield Small Cap
Value Offshore Fund, Ltd., (iv) 12 West Capital Fund LP and (v) 12 West Capital
Offshore Fund LP, and each of their Affiliates and Associates.

(b)

Section 35,

The Rights Agreement is hereby amended by inserting the following paragraph at
the end of Section 35 of the Rights Agreement:




















“SECTION 35.  CERTAIN EXCEPTIONS.

Notwithstanding anything to the contrary contained herein, (a) no Institutional
Investor shall become, or be deemed to be, an Acquiring Person or an Affiliate
or Associate of an Acquiring Person so long as such Institutional Investor is
not the Beneficial Owner of a percentage of the Common Shares then outstanding
in excess of 19.99%; (b) no event described under Section 11(a)(ii) or Section
13 hereof shall occur or be deemed to occur as a result of any Institutional
Investor becoming the Beneficial Owner of a percentage of Common Stock then
outstanding within such 19.99% limitation; and (c) no Distribution Date shall
occur as a result of any Institutional Investor becoming the Beneficial Owner of
a percentage of Common Shares then outstanding within such 19.99% limitation.”

Section 4.

Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute one and the
same instrument.

Section 5.

Defined Terms.  Except as otherwise expressly provided herein, or unless the
context otherwise requires, all terms used buy not defined herein shall have the
meanings assigned to them in the Rights Agreement.

Section 6.

Governing Law.  This Amendment shall be deemed to be a contract made under the
laws of the State of Wisconsin and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State.




[Signatures on following page.]





2







ARI NETWORK SERVICES, INC.

By:

/s/ Roy W. Olivier

Roy W. Olivier, President and Chief

Executive Officer

AMERICAN STOCK TRANSFER &
TRUST COMPANY, LLC

By:

/s/ Michael A. Nespoli

Michael A. Nespoli, Senior Vice President












